TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00546-CR


Robbye Denise Jones, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 57430, HONORABLE JOE CARROLL, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant has filed a third motion for extension of time to file appellant's brief.  We
grant the motion and extend the deadline to March 7, 2011.  We caution counsel that no further
extensions will be granted and that a failure to file the brief will result in referral of the matter to the
trial court for a hearing pursuant to rule 38.8(b).  See Tex. R. App. P. 38.8(b).

Before Justices Puryear, Pemberton and Rose
Filed:   February 23, 2011
Do Not Publish